                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    SOUTH BEND DIVISION


GEORGE STRICKLIN as Administrator of            )
the ESTATE OF HILDA STRICKLIN                   )
                                                )
                          Plaintiff,            ) CASE NO.: 3:20-cv-00115
                                                )
        v.                                      )
                                                )
WALTER FETTERHOFF and MICHIGAN                  )
PRODUCE HAULERS, INC.                           )
                                                )
                          Defendants.           )

                                        NOTICE OF REMOVAL

        TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES
        DISTRICT COURT FOR THE NORTHERN DISTRICT OF INDIANA.

                PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1332, 1441, and 1446,

Defendant, MICHIGAN PRODUCE HAULERS, INC., (“MPHI”), by counsel, hereby file this

Notice of Removal to remove the above-entitled action to this Court based upon the following

supporting grounds. Removing Party MPHI appearing solely for the purpose of this removal, and

for no other purpose, and preserving all other defenses available to them, state as follows:

                                             VENUE

        1.      Removal to the Northern District of Indiana, South Bend Division, is appropriate

pursuant to 28 U.S.C. § 1441(a), because the Northern District of Indiana, South Bend Division,

embraces the County of Miami, where the action was pending prior to the filing of this Notice of

Removal.




{CME/FORMS/01658150 v1}
                                    REMOVAL IS TIMELY

        2.      On or about January 13, 2020, Defendant MICHIGAN PRODUCE HAULERS,

    INC.. was served by certified mail with a Summons and Complaint for Damages via their

    registered agent, Robert A. Gillian in Fremont Michigan. The above-entitled action was

    commenced against removing Party MPHI in the Miami County Circuit Court of the State of

    Indiana, Cause No: 52C01-2001-CT-000014. Therefore, removal is timely under 28 U.S.C. §

    1446 (b)(1)

                               STATE COURT PROCEEDINGS

        1.      On January 7, 2020, Plaintiff George Stricklin as Administrator of the Estate of

Hilda Stricklin (hereinafter “Plaintiff”) filed his Complaint, Appearance and Summons in the

above-entitled action against Defendants in the Miami County Circuit Court in the State of

Indiana, Cause No. 52C01-2001-CT-000014 and is now pending therein.

        2.      To date, based on information and belief, no service has been attained on Walter

Fetterhoff.

        3.      Defendant MPHI asserts that there are no state court motions that remain pending

at the time of this Notice of Removal.

                            DIVERSITY JURISDICTION EXISTS

        4.      This is a civil action that falls within the Court’s original jurisdiction under 28

U.S.C. § 1332 and is one that may be removed to this Court based on diversity of citizenship

under 28 U.S.C. §§ 1441 and 1446.

        5.      Plaintiff George Stricklin is a citizen of the Commonwealth of Kentucky.

        6.      Defendant Walter Fetterhoff is a citizen of the state of Michigan.




{CME/FORMS/01658150 v1}
        7.       MICHIGAN PRODUCE HAULERS, INC is a Michigan corporation with its

principal place of business in Fremont, Michigan.

        8.       Because MPHI is not incorporated in Indiana or have its principal place of

business in Indiana, it is not a citizen of the State of Indiana for purposes of diversity

jurisdiction.

        9.       There is complete diversity of citizenship between the parties named in this case.

        10.      Plaintiff’s Complaint for Damages does not demand a specific sum of monetary

damages. The State of Indiana does not permit a demand for a specific sum or permit recovery of

damages in excess of the amount demanded. Therefore, this Notice of Removal states that the

monetary value of the amount in controversy exceeds $75,000, exclusive of interest and costs,

based upon the following:

              a. On January 7, 2020, Plaintiff’s counsel reported that Ms. Hilda Stricklin passed

                 away as a result of the accident forming the basis of their Complaint.

              b. It is defense counsel’s understanding that Mr. Stricklin is Hilda Stricklin’s

                 surviving husband and is making a claim for damages under Indiana’s Wrongful

                 Death Statute.

        11.      Based upon the death claimed by Plaintiff, he seeks recovery in excess of $75,000

exclusive of interest and costs, the value to Plaintiff of the relief sought in the Complaint exceeds

$75,000 exclusive of interest and costs, and/or the amount in controversy exceeds $75,000

exclusive of interest and costs.

        12.      Therefore, this state court action is properly removed to this Court in accordance

with 28 U.S.C. §§ 1441 and 1446 because: (1) this action is a civil action pending within the

jurisdiction of the United States District Court for the Northern District of Indiana, South Bend




{CME/FORMS/01658150 v1}
Division; (2) this action is between citizens of different States; (3) the amount in controversy

exceeds $75,000, exclusive of interest and costs.

                               STATUTORY REQUIREMENTS

        13.     Pursuant to 28 U.S.C. § 1446(a), a copy of the entire state court file is attached as

an Exhibit and includes the State Court Record as of the date of this Notice of Removal,

including the following: Plaintiff’s Complaint, Appearance and Summons to Defendants.

        14.     A copy of this Notice of Removal has been filed in the Lake County Superior

Court and all parties have been served with both this Notice of Removal and the Notice of Filing

Notice of Removal.

        WHEREFORE, Defendant, MICHIGAN PRODUCE HAULERS, INC. by counsel,

respectfully requests that the above-entitled action be removed from the Miami County Circuit

Court to the United States District Court for the Northern District of Indiana, South Bend

Division.


                                            LEWIS WAGNER, LLP



                                            By:     /s/Robert R. Foos, Jr.
                                                    ROBERT R. FOOS, JR., #20885-45
                                                    Counsel for Defendants




{CME/FORMS/01658150 v1}
                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 5, 2020, a copy of the foregoing Notice of Removal was
filed electronically. Service of this filing will be made on all ECF-registered counsel by
operation of the court's electronic filing system. Parties may access this filing through the court's
system.

John L. Smith
MORGAN & MORGAN
611 East Spring Street
New Albany, IN 47150
johnsmith@forthepeople.com
Counsel for Plaintiff



                                              By: /s/Robert R. Foos, Jr.
                                                 ROBERT R. FOOS, JR.
LEWIS WAGNER, LLP
Suite 200
501 Indiana Avenue
Indianapolis, IN 46202
Telephone:     317-237-0500
Facsimile:     317-630-2790
rfoos@lewiswagner.com




{CME/FORMS/01658150 v1}
